Citation Nr: 1114272	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for deltoid strain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for left eye pterygium.

5.  Entitlement to service connection for residuals of a right hand injury with arthritis (right hand disability).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claims.  

In an August 2007 letter to VA, the Veteran indicated that he received treatment from January 1999, at the VAMC in Shreveport, Louisiana.  The earliest VAMC treatment records associated with the claims file are dated in late-2003.  In October 2008, and November 2009, the RO requested any outstanding Shreveport VAMC records dated from January 1, 1999, to November 27, 2003.  In both statements, a negative reply was requested if the records were not available.  

In a December 2009, Report of General Information, RO personnel indicated that the outstanding VAMC treatment records from 1999 to 2003 were requested.  The RO personnel contacted the Shreveport VAMC, and the point of contact there responded by indicating the request was being processed, and the records would be forwarded as soon as possible.  

On December 11, 2010, the RO received VA medical records dated November 28, 2003, from the Shreveport VAMC.  There was no explanation as to whether the requested records (i.e., those dated from January 1, 1999, to November 27, 2003) were available.  

None of the requested records were ever sent, nor was a negative reply associated with the claims file.  In January 2010, the RO made a formal finding as to the unavailability of the Shreveport VAMC records dated from January 1, 1999, to November 27, 2003.  Noted were the attempts both via written request and telephonic request to retrieve these records.  The RO indicated that all efforts to obtain these outstanding records had been exhausted.  The Board notes, however, that there was no evidence of a negative reply received regarding this records request, and there is indication that the request was being processed soon.  

The Board finds that all efforts to obtain these outstanding VAMC treatment records have not been exhausted, and a remand is necessary to provide an additional search for the identified and outstanding records.  The Board notes that the RO/AMC should request that the Veteran submit any records that he may have in his possession from the Shreveport VAMC dated from 1999 to 2003.  Additionally, the RO/AMC should make an additional request to obtain these records and obtain a negative reply if they are unavailable.  This negative reply should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again request the identified Shreveport VAMC records dated from January 1, 1999, to November 27, 2003.  If there are unavailable, a negative response must be associated with the Veteran's claims file.  The RO/AMC should also request that the Veteran submit copies of any of these records if he has them in his possession.  Perform all development deemed necessary.

2.  When any additional indicated development has been completed, the issues should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


